Pfeifer, J.
We hold that under Section 7, Article I of the Ohio Constitution, the standard for reviewing a generally applicable, religion-neutral state regulation that allegedly violates a person’s right to free exercise of religion is whether the regulation serves a compelling state interest and is the least restrictive means of furthering that interest. We further hold that the grooming policy in this case, while in furtherance of a compelling state interest, did not employ the least restrictive means of furthering that interest.
The First Amendment to the United States Constitution states:
“Congress shall make - no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances.”
The Ohio Constitution contains a section devoted entirely to the freedom of religion, which it describes in detail:
“All men have a natural and indefeasible right to worship Almighty God according to the dictates of their own conscience. No person shall be compelled • to attend, erect, or support any place of worship, or maintain any place of worship, against his consent; and no preference shall be given, by law, to any religious society; nor shall any interference with the rights of conscience be permitted. No religious test shall be required, as- a qualification for office, nor shall any person be incompetent to be a witness on account of his religious belief; but nothing herein shall be construed to dispense with oaths and affirmations. Religion, morality, and knowledge, however, being essential to good government, it shall be the duty of the general assembly to pass suitable laws to protect every religious denomination in the peaceable enjoyment of its own mode of public worship, and to encourage schools and the means of instruction.” Section 7, Article I.
Verbiage does not indicate commitment to an ideal. The one phrase in the United States Constitution regarding the freedom of religion is one of the most powerful statements in human history. Ohio’s more detailed description of the right does not by itself prove that Ohio’s framers created a broader freedom of religion than exists in the United States Constitution. However, the words of the Ohio framers do indicate their intent to make an independent statement on the *67meaning and extent of the freedom. Whether that statement creates a relevant difference is the question we face today.
In employing our comparison we are not doing a mere word count, but instead are looking for a qualitative difference. The Ohio Constitution does have an eleven-word phrase that distinguishes itself from the United States Constitution: “nor shall any interference with the rights of conscience be permitted.” The United States Constitution states that Congress shall make no law “prohibiting the free exercise [of religion].” We find the phrase that brooks no “interference with the rights of conscience” to be broader than that which proscribes any law prohibiting free exercise of religion. The Ohio Constitution allows no law that even interferes with the rights of conscience. The federal Constitution concerns itself with laws that prohibit the free exercise of religion. By its nature the federal Constitution seems to target laws that specifically address the exercise of religion, i.e., not those laws that tangentially affect religion. Ohio’s ban on any interference makes even those tangential effects potentially unconstitutional.
. The United States Supreme Court’s interpretation of the federal Constitution makes it clear that “the right of free exercise does not relieve an individual of the obligation to comply with a Valid and neutral law of general applicability on the ground that the law proscribes (or prescribes) conduct that his religion prescribes (or proscribes).’ ” Smith, 494 U.S. at 879, 110 S.Ct. at 1600, 108 L.Ed.2d at 886, quoting United States v. Lee (1982), 455 U.S. 252, 263, 102 S.Ct. 1051, 1058, 71 L.Ed.2d 127, 136, fn. 3 (Stevens, J., concurring). Under the standard enunciated by the court in Smith, the relevant issues are whether the regulation at issue is religion-neutral and whether it is generally applicable. If those elements are fulfilled, then the regulation does not violate the Free Exercise Clause.
It was the Smith decision that marked the divergence of federal and Ohio protection of religious freedom. Not until Smith did the difference in the constitutional clauses become relevant. This court has traditionally mirrored federal jurisprudence as to protection of religious freedom. In State v. Whisner (1976), 47 Ohio St.2d 181, 217-218, 1 O.O.3d 105, 124-125, 351 N.E.2d 750, 771, this court followed federal jurisprudence in enunciating a compelling-state-interest test in Ohio. Citing Wisconsin v. Yoder (1972), 406 U.S. 205, 233, 92 S.Ct. 1526, 1542, 32 L.Ed.2d 15, 35, this court held:
“What is required is a finding ‘that there is a state interest of sufficient magnitude to override the interest claiming protection under the Free Exercise Clause.’ Id., at page 214 [92 S.Ct. at 1532, 32 L.Ed.2d at 24]. Moreover, even if the state can establish the requisite degree of interest, it must yet demonstrate that such interests cannot otherwise be served in order to overbalance legitimate claims to the free exercise of religion.” (Footnote omitted.)
*68The Smith decision made it clear that earlier federal jurisprudence on free exercise claims should not be relied upon when contemplating religion-neutral, generally applicable laws. However, we have made it clear that this court is not bound by federal court interpretations of the federal Constitution in interpreting our own Constitution. As this court held in Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph one of the syllabus:
“The Ohio Constitution is a document of independent force. In the areas of individual rights and civil liberties, the United States Constitution, where applicable to the states, provides a floor below which state court decisions may not fall. As long as state courts provide at least as much protection as the United States Supreme Court has provided in its interpretation of the federal Bill of Rights, state courts are unrestricted in according greater civil liberties and protections to individuals and groups.”
We have considered the difference between the Ohio and federal Constitutions in regard to the Establishment Clause. As this court has previously stated, “[tjhere is no reason to conclude that the Religion Clauses of the Ohio Constitution are coextensive with those in the United States Constitution, though they have at times been discussed in tandem. * * * The language in the Ohio provisions is quite different from the federal language. * * * We reserve the right to adopt a different constitutional standard pursuant to the Ohio Constitution, whether because the federal constitutional standard changes or for any other relevant reason.” Simmons-Harris v. Goff (1999), 86 Ohio St.3d 1, 10, 711 N.E.2d 203, 211-212.
As stated above, the Ohio Constitution’s free exercise protection is broader, and we therefore vary from the federal test for religiously neutral, evenly applied government actions. We apply a different standard to a different constitutional protection. We adhere to the standard long held in Ohio regarding free exercise claims — that the state enactment must serve a compelling state interest and must be the least restrictive means of furthering that interest. That protection applies to direct and indirect encroachments upon religious freedom.
Before we analyze the state action in any case, we must first look at the beliefs of the person affected by the state action, and how those beliefs are affected by the state action. To state a prima facie free exercise claim, the plaintiff must show that his religious beliefs are truly held and that the governmental enactment has a coercive affect against him in the practice of his religion. Whisner, 47 Ohio St.2d at 200, 1 O.O.3d at 115-116, 351 N.E.2d at 762. There seems to be no dispute that Humphrey has successfully made those showings in this case. The trial court made express factual findings that Humphrey’s religious beliefs are sincerely held. The state does not dispute that a central tenet of Native American Spirituality is that a man’s hair should not be cut unless he is in *69mourning. Forcing Humphrey to cut his hair would certainly infringe upon the free exercise of his religion.
Since Humphrey has made his prima facie case, the burden shifts to the state to prove that the regulation furthers a compelling state interest. Once that aspect has been satisfied, the state must prove that its regulation is the least restrictive means available of furthering that state interest.
We are satisfied that the state does have a compelling interest in establishing a uniform and grooming policy for its guards. Maintenance of a prison system is a central role of government, an area it is uniquely suited for. It is an undertaking essential to justice and to the safety of the citizenry, but by its nature is fraught with danger and thus must be tightly controlled. A prison is a dangerous, potentially explosive environment.
ODRC Director Reginald Wilkinson testified that a grooming policy “is essential to the esprit de corps, image, discipline and security at these institutions. The purpose of the policy is to create a unified appearance among uniformed personnel, which personnel directly supervis[e] and interac[t] with the inmate population. A uniform, professional image is essential to projecting an image of monolithic, indivisible authority to inmates from the uniformed prison staff.”
The appearance of an organized, disciplined front could aid in squelching thoughts of organized unrest by prisoners. Prisons by their nature are filled with people who have rejected the structure of civilized society, and a heightened sense of order is necessary to maintain stability. Also, courts have provided prison administrators “wide-ranging deference in the adoption and execution of policies and practices that in their judgment are needed to preserve internal order and discipline and to maintain institutional security.” Bell v. Wolfish (1979), 441 U.S. 520, 547, 99 S.Ct. 1861, 1878, 60 L.Ed.2d 447, 474.
The state has sufficiently established that there is a compelling state interest in establishing uniform and grooming policies for prison workers. The state must further prove, however, that the policy is the least restrictive means of furthering that interest.
The ODRC states the purpose of the policy within the policy language: “It is the policy of the Department of Rehabilitation and Correction that the employees of the Department present a professional and dignified image, commensurate with their responsibilities, in order to instill confidence on the part of the public and establish respect from those under the supervision of the department.” The question is whether the ODRC adopted the least restrictive means of reaching that goal.
We view the resolution of that issue to be a factual determination. The trial court found as a factual matter that the simple accommodation of allowing *70Humphrey to wear his hair pinned under his uniform cap was a less restrictive means of furthering ODRC’s interest. The trial court saw Humphrey with his hair tucked beneath his cap and found that Humphrey presented the “professional and dignified image” required by the policy. The trial court found that “[i]t is impossible to tell that his hair is longer than 1 or 2 inches when worn in this fashion. It does not appear ragged, unkempt or extreme.”
The trial judge also considered testimony concerning whether Humphrey’s hair affected the attitudes of fellow guards, administrators, and inmates toward him, and viewed with his own eyes whether the accommodation was a practical one. The trial court found that a practical accommodation could be made. We defer to the trial court’s factual finding.
In Blanken v. Ohio Dept. of Rehab. & Corr. (1996), 944 F.Supp. 1359, the federal case that provided ODRC with a judicial imprimatur to enforce its grooming policy, the trial judge made a contrary finding regarding the least restrictive means test. In Blanken, the plaintiff also practiced Native American Spirituality. Included in his religious practices was a belief that he should not cut the hairs that grew at the base of his neck. Blanken believed that human hair can pick up the messages of spirits in the wind, and stated, “because the hairs at the base of the neck are rooted directly to the spinal column, I believe and it is believed that these hairs provide a direct link between the spirits in the wind and the human brain.” Id. at 1362.
The trial judge in Blanken determination that “plaintiffs hair creates a very unusual appearance. Plaintiffs long hair grows from a very conspicuous patch at the base of his neck. * * * The long thin ‘tail’ of plaintiffs hair is likewise extraordinary in appearance, and visible, whether or not it is tucked under a cap or in plaintiffs collar.” Id. at 1370.
In Blanken, the judge determined that no accommodation could be made because of the extraordinary look of the plaintiffs hair. The trial judge here came to a different conclusion based upon a different set of facts operative in this case. In Blanken, the goal of uniformity of appearance could not be achieved by a simple accommodation. In this case, it can.
We view the two cases not as being at odds, but rather as complementary. The ODRC grooming policy should include an accommodation for persons who grow their hair long for religious reasons, allowing them to tuck their hair under their uniform caps. ODRC could discipline employees who, even after employing that accommodation, could not achieve the uniform “professional and dignified” image the policy requires.
According to testimony at the trial, ODRC offered that accommodation beginning in 1992. Employees seeking an exemption to the hair length policy signed an affidavit saying they were doing so for religious reasons. Of the ten thousand *71to twelve thousand employees the ODRC employed in 1992, only sixteen sought the exemption.
Therefore, we hold that the ODRC can further its compelling interest of a uniform grooming policy through a less restrictive means than the policy it currently employs. We accordingly reverse the judgment of the court of appeals and reinstate the trial court’s declaratory judgment and injunction.

Judgment reversed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Cook, J., dissents.